Citation Nr: 0932221	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for hearing loss, right ear, assigning a 
noncompensable disability rating, and denied entitlement to 
service connection for hearing loss, left ear, and tinnitus.  
The Veteran submitted a notice of disagreement with the 
denial of service connection for hearing loss, left ear, and 
tinnitus in July 2006 and perfected his appeal in May 2007.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran currently suffers from left ear hearing loss 
that is the result of a disease or injury in service.

2.  The preponderance of the evidence is against a finding 
that the Veteran currently suffers from tinnitus that is the 
result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active military service and sensorineural hearing loss may 
not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in April 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The April 2006 
notice letter informed the Veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

A notice letter dated in April 2006 informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The Veteran has at no time referenced any 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The Veteran was afforded a VA audiological examination 
in June 2006 to obtain an opinion as to whether his hearing 
loss and tinnitus can be directly attributed to service.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is adequate, as it is predicated on an 
audiological examination and full reading of the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record and provides a complete rationale for the opinion 
stated, relying on the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion concerning the issues 
on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2008).  
Further examination or opinion is not needed on the claims 
because, at a minimum, there is no persuasive and competent 
evidence that the Veteran's left ear hearing loss and 
tinnitus may be associated with his military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claims

The Veteran alleges that his current left ear hearing loss 
and tinnitus are the result of acoustic trauma of aircraft 
engine noise during his time in active duty service.  
Specifically, the Veteran states that in his capacity in air 
transportation, he suffered significant noise exposure.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. §3.303(b) (2008).  If 
chronicity is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. §3.303(d) (2008).  

In the alternative, where a Veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss become manifest to a degree of 10 percent or more within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).  When audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The Board notes that the Veteran currently suffers from left 
ear hearing loss compliant with the VA definition set forth 
above.  See 38 C.F.R. § 3.385 (2008); VA examination report, 
June 28, 2006.  During a June 2006 VA audiological 
examination, the Veteran was also diagnosed with bilateral 
tinnitus.  See VA examination report, June 28, 2006.  Thus, 
element (1) of Hickson has been satisfied.

As to element (2) of Hickson, the Veteran's January 1969 
entrance examination revealed the following audiometric 
findings:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
30
LEFT
0
0
0
n/a
15

See Standard Form (SF) 88, entrance examination report, 
January 9, 1969.  

At the time of his discharge from active duty service, the 
Veteran's audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
40
LEFT
15
15
5
15
30

See SF 88, separation examination report, January 31, 1972.  
The Board acknowledges the Veteran's military occupational 
specialty was listed as air transportation.  See Department 
of Defense Form 214.  The Veteran also alleges he complained 
of tinnitus multiple times and he was told nothing could be 
done about it.  However, there is no medical evidence of 
tinnitus in service.  While a shift in hearing acuity was 
demonstrated in the left ear, the Board notes that for VA 
purposes, the Veteran's audiometric values at service 
discharge did not indicate that he suffered from left ear 
hearing loss at his separation from service.  See 38 C.F.R. § 
3.385 (2008).  There is no evidence that the Veteran 
complained of left ear hearing loss or tinnitus at discharge.  
Additionally, there is no evidence of left ear hearing loss 
within one year of the Veteran's service separation.  See 38 
C.F.R. §§ 3.307, 3.309 (2008).  Therefore, the Veteran has 
failed to fulfill element (2) of Hickson.  

Regarding element (3) of Hickson, medical nexus, the only 
evidence of record in support of the Veteran's claims 
consists of his own lay statements.  The Board observes that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr, 21 
Vet. App. at 303 (lay testimony is competent to establish the 
presence of observable symptomatology).  The Veteran is 
clearly competent to provide a history of symptoms of left 
ear hearing loss and tinnitus in service and subsequent 
thereto.  However, the Board finds that the Veteran's lay 
statements in the present case are outweighed by the negative 
post-service treatment records (indicating left ear hearing 
loss began many years after service) and the negative VA 
medical opinion cited below.  Additionally, the Veteran is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

The only medical evidence associated with the Veteran's 
claims file consists of the June 2006 VA audiological 
examination report.  During the June 2006 VA examination, the 
Veteran stated he was routinely exposed to aircraft noise 
during service.  The Veteran denied recreational noise 
exposure, non-noise related interactions attributed to ear 
surgery, ototoxic medication, head trauma and family history 
of hearing loss.  Regarding post-service occupational noise, 
the Veteran worked as a mechanic.  See VA audiological 
examination report, June 28, 2006.  The June 2006 VA 
examination audiological findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
80
70
LEFT
5
15
15
45
55

See id.  The Veteran's speech recognition scores, according 
to the Maryland CNC Word List, were 96 percent bilaterally.  
The examiner, in pertinent part, diagnosed the Veteran with 
moderate degree sensory hearing loss in the left ear.  The 
Veteran's report of noise exposure in service was noted and 
the examiner cited to the service treatment records as the 
basis for his opinion.  The examiner concluded that the 
Veteran's left ear hearing loss was less likely as not caused 
by or a result of military noise exposure.  The examiner 
observed that although the separation examination documented 
a worsening of the Veteran's left ear hearing relative to 
induction thresholds, the hearing thresholds at separation 
did not meet the criteria for hearing loss under 38 C.F.R. § 
3.385.  See id.  

Regarding tinnitus, the Veteran reported to the examiner that 
his tinnitus began 30 years ago.  The examiner observed that 
the date of onset of tinnitus was not clearly defined in the 
claims file or during the examination.  Therefore, the 
examiner concluded that tinnitus was less likely as not 
caused by or a result of military related acoustic trauma.  
See id.  The Board notes the Veteran's statements that his 
tinnitus began in service and acknowledges he is competent to 
report his symptoms.  However, the Veteran has not provided 
any medical evidence to support his claim that his tinnitus 
began in service or that his tinnitus is the result of his 
time in service. 

While the Veteran has established that he currently suffers 
from left ear hearing loss and tinnitus, the evidence of 
record does not support a finding that these disorders are 
the result of his time in service, on either a direct or 
presumptive basis.  The Veteran's claims fail on elements (2) 
and/or (3) of Hickson.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the Veteran's 
claims.  There is not an approximate balance of evidence.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


